Opinions of the United
1999 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


10-1-1999

United States v Pitt
Precedential or Non-Precedential:

Docket 98-7383, 98-7497




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1999

Recommended Citation
"United States v Pitt" (1999). 1999 Decisions. Paper 271.
http://digitalcommons.law.villanova.edu/thirdcircuit_1999/271


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1999 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
Filed October 15, 1999

UNITED STATES COURT OF APPEALS
FOR THE THIRD CIRCUIT

Nos. 98-7383 and 98-7497

UNITED STATES OF AMERICA,

v.

RICHARD LYNN PITT,

       Appellant in No. 98-7383

UNITED STATES OF AMERICA,

v.

WILLIAM MICHAEL STRUBE,
also known as Mike Strube,

       Appellant in No. 98-7497

Before: GREENBERG and ALITO, Circuit Judges,
and DOWD,* District Judge

ORDER AMENDING SLIP OPINION

The slip opinion filed October 1, 1999, in the above case
is amended as follows:

       1. The last sentence in the first complete paragraph on
       page 8 is amended to read as follows:

       The court refused to overturn Wilson's conviction
       because there was no evidence to support the
_________________________________________________________________

* Honorable David D. Dowd, Jr., Senior Judge of the United States
District Court for the Northern District of Ohio, sitting by designation.
       conclusion that his reliance on public authority was
       objectively reasonable.6

       The footnote remains as originally published.

       2. The last two sentences of the incomplete paragraph
       at the top of page 9 which carries over from page 8 is
       amended to read as follows:

       Just as for actual public authority, the enactment of
       Rule 12.3 did not alter the defense of apparent
       public authority. Therefore, the law in jurisdictions
       where actual authority was required was not altered. 7

       The footnote remains as originally published.

       By the Court:

       /s/ David O. Dowd, Jr.
           U.S. District Judge

DATED: October 15, 1999

A True Copy:
Teste:

       Clerk of the United States Court of Appeals
       for the Third Circuit

                                 2